Citation Nr: 0634077	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-25 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for tinnitus, 
asbestosis, and a prostate disorder.  

At a hearing held in June 2006, the veteran withdrew the 
issues involving asbestosis and a prostate disorder.  
Therefore, service connection for tinnitus is the only issue 
remaining on appeal. 


FINDING OF FACT

The veteran's tinnitus had its onset many years after service 
and has not been medically linked to acoustic trauma in 
service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

At a June 2005 Board hearing, the veteran attributed his 
tinnitus to noise exposure while on active duty.  He stated 
he worked as a helicopter mechanic and was around aircraft 
noise approximately 10 hours a day.  He also reported 
inservice acoustic trauma from incoming rocket and mortar 
attacks.  

The veteran's DD Form 214 shows that he worked as helicopter 
repairman while on active duty.  One can therefore assume 
that he experienced noise exposure while working in this 
capacity.  However, none of the veteran's service medical 
records makes any reference to tinnitus, such as ringing, 
buzzing, roaring, or clicking in either ear.  Therefore, 
tinnitus is not shown to have had its onset while on active 
duty.  

Most importantly, there is also no medical evidence of a 
nexus or relationship between the veteran's tinnitus and his 
period of active military service.  Tinnitus was first 
documented many years after service.  In this regard, an 
Occu-Safe audiological report dated in September 2002 notes 
the veteran complaints of ringing in his ears.  However, the 
audiologist makes no reference to the etiology or date of 
onset concerning the veteran's tinnitus.  Moreover, the fact 
that tinnitus was first identified over 32 years after 
service weighs heavily against the veteran's claim.  See 
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000) 
(holding that such a lapse of time is a factor for 
consideration in deciding a service connection claim.) 

More significantly, a VA examiner in April 2004 reviewed the 
veteran's claim file and conducted an audiological evaluation 
before concluding that "it is LESS LIKELY THAN NOT that the 
veteran's current tinnitus is related to military noise 
exposure."  The examiner based his opinion on the fact that 
the veteran's service medical records were negative for 
complaints of tinnitus; that the veteran provided a 10 to 15-
year history of tinnitus, and that it appears as though his 
tinnitus is etiologically related to presbycusis. 

The Board places significant probative value on this opinion, 
which weighs heavily against the veteran's claim, as it was 
provided following a review of the claims file and is 
supported by sound rationale.  Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position).

The veteran's representative argues that service connection 
for tinnitus is warranted based on the provisions of 
38 U.S.C.A. § 1154(b), which provide a relaxed evidentiary 
standard of proof for injuries due to combat.  See Collette 
v. Brown, 82 F.3d 389 (1996).  Specifically, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Even assuming for discussion purposes that the veteran did in 
fact engage in combat, the reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either a current disability or a nexus to 
service, both of which generally require competent medical 
evidence.  Indeed, the Board has already conceded the 
occurrence of inservice noise exposure from helicopters.  See 
generally, Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).  In this case, the fact 
that the veteran was exposed to loud noise in service is not 
in dispute.  The critical question is if the current disorder 
may reasonably be associated with service more than 35 years 
ago. 

Indeed, the only evidence that the veteran's tinnitus is 
related to noise exposure in service consists of the 
veteran's own lay statements.  However, as a layperson, 
without the appropriate medical training and expertise, he is 
not competent to provide a probative (persuasive) opinion on 
a medical matter, such as the source of his tinnitus.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Thus, the veteran's personal opinion 
that his tinnitus is related to service is not a sufficient 
basis for awarding service connection.

In short, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for tinnitus.  In denying his claim, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b).

Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions of the VCAA.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).  In particular, letters from the RO dated in 
February 2004 and March 2006 (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate his claim; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that these letters also comply with the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Board notes that proper notice concerning the last two 
elements in Dingess, supra, was not sent prior to the initial 
adjudication of his claim in April 2004.  However, the timing 
of the subsequently issued letter in March 2006 is not 
prejudicial to the veteran, as he was provided adequate 
notice.  The Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  As noted, a VA examiner recently reviewed 
the claims file before concluding that the veteran's tinnitus 
was not related to service.  In addition, the RO obtained all 
relevant medical records identified by the veteran and his 
representative.  The veteran indicated at his June 2006 
hearing that he had additional evidence to submit in 
connection with his claim.  On July 2006, the RO received an 
audiology report without a waiver of RO consideration.  
However, since this report does not pertain to the veteran's 
tinnitus, initial RO consideration is not required.  See 38 
C.F.R. § 19.31(b)(1) (2006) (which stipulates that an SSOC 
will be furnished if the RO receives additional pertinent 
evidence after an SOC or most recent SSOC has been issued and 
before the appeal is certified to the Board and the appellate 
record is transferred to the Board).

The veteran also testified that he may have been treated for 
tinnitus by a private physician in 1986.  However, since the 
veteran indicated that this physician has since retired and 
is probably deceased, the Board need not attempt to obtain 
these records.  The duty to assist is not unlimited in scope.  
See Smith v. Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations 
omitted), the Court stated: "[T]he 'duty to assist' is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim.  In connection with the search for 
documents, the duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim."  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

ORDER

Service connection for tinnitus is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


